Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Compact Prosecution 
The Examiner raised the issue of condition-precedent language in the claims.  It is similar to the claims in Ex parte Schulhauser (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf).  Ex parte Schulhauser is one of few precedential decisions by PTAB and is of significance.  The Examiner requested that Applicant clarify if the claim requires that a) the information processing device has to make a determination “if the subject is shielded by an object in the space,” and b) in response to the determination that the subject is shielded, shields a portion of the subject portion in the display image.  Applicant’s amendments address the issue.  The answers to both questions are “yes” based on the Examiner’s interpretations of amended independent claims. 

Response to Amendment 
This is in response to applicant’s amendment/response filed on 9/9/2021 and 9/24/2021, which has been entered and made of record.  Claims 7, 11, and 12 have been amended.  Claims 1-6 have been cancelled. Claims 7-12 are pending in the application. 

Applicant’s arguments filed on 9/9/2021 and 9/24/2021 have been considered. Applicant’s arguments are moot in view of the Examiner’s new ground of rejection.  However, the Examiner would like to address the following issue. 

Applicant states (Remarks 5):  
    PNG
    media_image1.png
    222
    639
    media_image1.png
    Greyscale

First, Applicant’s specification does not use the term “real-time.”
Second, whether a processing is real-time or not depends on the computing power.  Applicant did not provide any evidence to show Lopez-Moreno’s disclosed algorithm poses an issue that cannot be addressed by increased computing power.

    PNG
    media_image2.png
    310
    672
    media_image2.png
    Greyscale

The Examiner conducts obviousness analysis to combine the feature of Deep compositing and the feature of real-time image processing.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the feature of Deep compositing and the feature of real-time image processing.  The suggestion/motivation would have been in order to create a more sophisticated image with more visual effects and to receive the results as soon as possible.  Applicant only claims the “real time” feature through amendment, while the disclosure does not use the term.  Neither does the disclosure showcase the specific techniques that is responsible for the “real-time” feature.  Accordingly, it is unsurprising that the specific techniques responsible for the “real-time” feature are not claimed.  It is safe to conclude based on these observations that Applicant’s position is that a person with ordinary skills in the art would have been in possession of the specific techniques that is responsible for the “real-time” feature.  Otherwise, there would be no written description support for the claimed feature.  

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a three-dimensional data acquisition unit,” “an image acquisition unit,” “a subject layer image generation unit,” “a display processing unit,” “a head-mounted display information acquisition unit,” and “an eye gaze information determination unit” in claims 7 and 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapdelaine-Couture et al. (Chapdelaine-Couture) (US 20200252593 A1) in view of Fairchild et al. (Fairchild) (“A Mixed Reality Telepresence System for Collaborative Space Operation”) and Lopez-Moreno (“Compositing and Chroma Keying”). 
An information processing device comprising: 

an image acquisition unit that acquires a subject image in which a subject moves in front of a background with a single color (

    PNG
    media_image3.png
    341
    524
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    360
    503
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    316
    513
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    347
    515
    media_image6.png
    Greyscale

“Chroma keying (or chroma key compositing) is a method for compositing two images by replacing a color range in one image with the content of the second image. It is used in 

    PNG
    media_image7.png
    246
    712
    media_image7.png
    Greyscale

	The setup is not to take a static camera image. The Examiner’s secondary reference also teaches limitation regarding movement. ); 
a subject layer image generation unit that projects the subject image onto a virtual screen moving in conformity with a movement of the subject included in the subject image and that extracts a subject portion through application of a chroma-key process (

    PNG
    media_image8.png
    558
    404
    media_image8.png
    Greyscale

“FIG. 7 shows how virtual content can be composited on top of a chroma keyed background. This mode is called ‘Color-Keying with Transparency’. The compositing process with transparency also needs to be performed in the HMD to achieve low latency as it requires the chroma key map as input. A first compositor generates the background (BG) by using as inputs a rendered virtual background, the chroma key mask and the camera images. This compositor outputs a keyed background that selects either the camera image or the virtual background based on the key mask, or a mixture of the two if the mask supports semi-); and 
a display processing unit that generates a display image according to a viewpoint position of a user with a subject layer image placed in the a virtual environment 
Figs. 4A-B, 5A-B.
“Two cameras located behind the HMD display capture the environment from viewpoints located a few centimetres in front of each eye. Color keying is performed in the HMD by detecting a user-defined range of color in the camera images, compositing virtual content using the detected keying mask and showing the merged result in real-time on the display.”  Chapdelaine-Couture ¶ 23.),

However, Chapdelaine-Couture does not explicitly disclose 
a three-dimensional data acquisition unit that acquires a three-dimensional space model produced from shot images of a space, wherein the three-dimensional space model is the virtual environment; or
wherein if it is determined in real-time by the information processing device that the subject is shielded by an object in the space, a portion of the subject portion is shielded in the display image generated by the display processing unit.
Fairchild discloses a three-dimensional data acquisition unit that acquires a three-dimensional space model produced from shot images of a space, wherein the three-dimensional space model is the virtual environment (

    PNG
    media_image9.png
    327
    537
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    338
    531
    media_image10.png
    Greyscale

Fairchild does not explicitly disclose the “three-dimensional space model” is “produced from shot images of a space.”  The Examiner takes an Official Notice that it would have been well known in the art that a three-dimensional space model may be produced from shot images 
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. ).  
Fairchild also teaches the movement of the subject (
    PNG
    media_image11.png
    387
    1085
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    544
    1090
    media_image12.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chapdelaine-Couture with Fairchild.  The suggestion/motivation would have been in order to add immersive experience as illustrated in Fig. 13 of Fairchild. 
Chapdelaine-Couture in view of Fairchild does not explicitly disclose 
wherein if it is determined in real-time by the information processing device that the subject is shielded by an object in the space, a portion of the subject portion is shielded in the display image generated by the display processing unit.
Lopez-Moreno discloses wherein if it is determined in real-time by the information processing device that the subject is shielded by an object in the space, a portion of the subject portion is shielded in the display image generated by the display processing unit (
the actor will appear to be in front or behind the column. However, with varying density values in the Z-axis, the actor can be placed inside the smoke and show both correct occlusion and partial visibility effects.”  Lopez-Moreno section Deep Compositing. 
First, Applicant’s specification does not use the term “real-time.”
Second, whether a processing is real-time or not depends on the computing power.  Applicant did not provide any evidence to show Lopez-Moreno’s disclosed algorithm poses an issue that cannot be addressed increased computing power.

    PNG
    media_image2.png
    310
    672
    media_image2.png
    Greyscale

The Examiner conducts obviousness analysis to combine the feature of Deep compositing and the feature of real-time image processing.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the feature of Deep compositing and the feature of real-time image processing.  The suggestion/motivation would have been in order to create a more sophisticated image with more visual effects and to receive the results as soon as possible.  Applicant only claims the “real time” feature through amendment, while the disclosure does not use the term.  Neither does the disclosure showcase the specific techniques that is responsible for the “real-time” feature.  Accordingly, it is unsurprising that the specific techniques responsible for the “real-time” feature are not claimed.  It is safe to conclude based on these observations that Applicant’s position is that a person with ordinary skills in the art would have been in possession of the specific techniques that is responsible for the “real-time” feature.  Otherwise, there would be no written description support for the claimed feature.  ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chapdelaine-Couture in view of Fairchild with Lopez-Moreno.  The suggestion/motivation would have been in order to create a more sophisticated image with multiple layers of objects.  Such image may be more attractive to a viewer.

Regarding Claim 8, Chapdelaine-Couture in view of Fairchild and Lopez-Moreno discloses The information processing device according to claim 7, 
wherein the subject layer image generation unit determines an orientation of the virtual screen on which the subject image is projected, in accordance with a position of the subject included in the subject image (

    PNG
    media_image9.png
    327
    537
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    338
    531
    media_image10.png
    Greyscale

Fairchild Figs. 7, 8.

The Examiner takes an Official Notice that it would have been well-known in the art that a person will turn his/her head to include a subject of interest in his or her vision.  The benefits of combining this well-known knowledge would have been that the subject of interest will remain within the user’s vision.  The user gets the visual information that he/she is interested in.   After the combination of this well-known knowledge, the person turns his head “in accordance with a position of the subject included in the subject image.”
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chapdelaine-Couture with Fairchild.  The suggestion/motivation would have been in order to add immersive experience as illustrated in Fig. 13 of Fairchild. 

Regarding Claim 9, Chapdelaine-Couture in view of Fairchild and Lopez-Moreno discloses The information processing device according to claim 7, 
wherein the subject image is an image in which the subject moving in the space imaged for production of the three-dimensional space model is imaged (
Chapdelaine-Couture Fig. 1:
    PNG
    media_image7.png
    246
    712
    media_image7.png
    Greyscale

Fairchild Figs. 1, 7, 8, 13:
    PNG
    media_image9.png
    327
    537
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    338
    531
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    387
    1085
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    544
    1090
    media_image12.png
    Greyscale
).

Regarding Claim 11, Chapdelaine-Couture in view of Fairchild and Lopez-Moreno discloses An image generation method comprising: 
acquiring a three-dimensional space model produced from shot images of a space (See Claim 7 rejection for detailed analysis.); 
acquiring a subject image in which a subject moves in front of a background with a single color (See Claim 7 rejection for detailed analysis.); 
projecting the subject image onto a virtual screen moving in conformity with a movement of the subject included in the subject image (See Claim 7 rejection for detailed analysis.); 
extracting a subject portion through application of a chroma-key process to the virtual screen on which the subject image is projected (See Claim 7 rejection for detailed analysis.); 
generating a display image according to a viewpoint position of a user with the subject placed in the three-dimensional space model (See Claim 7 rejection for detailed analysis.); and 
determining in real-time if the subject is shielded by an on object in the space, wherein if it is determined that the subject is shielded by the object in the space, a portion of the subject portion is shielded in the display image (See Claim 7 rejection for detailed analysis).

Regarding Claim 12, Chapdelaine-Couture in view of Fairchild and Lopez-Moreno discloses A non-transitory computer readable medium having stored thereon a program for a computer, the program comprising: 
by a three-dimensional data acquisition unit, acquiring a three-dimensional space model produced from shot images of a space (See Claim 7 rejection for detailed analysis.); 
by an image acquisition unit, acquiring a subject image in which a subject moves in front of a background with a single color (See Claim 7 rejection for detailed analysis.); 
by a subject layer image generation unit, projecting the subject image onto a virtual screen moving in conformity with a movement of the subject included in the subject image (See Claim 7 rejection for detailed analysis.); 
by the subject layer image generation unit, extracting a subject portion through application of a chroma-key process to the virtual screen on which the subject image is projected (See Claim 7 rejection for detailed analysis.); and 
by a display processing unit, generating a display image according to a viewpoint position of a user with the subject placed in the three-dimensional space model (See Claim 7 rejection for detailed analysis.),
wherein if it is determined in real-time that the subject is shielded by an on object in the space in the subject image, a portion of the subject portion is shielded in the display image (See Claim 7 rejection for detailed analysis).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chapdelaine-Couture et al. (Chapdelaine-Couture) (US 20200252593 A1) in view of Fairchild et al. (Fairchild) (“A Mixed Reality Telepresence System for Collaborative Space Operation”), Lopez-Moreno (“Compositing and Chroma Keying”), and Hoffmann et al. (Hoffmann) (US 20150243036 A1). 
Regarding Claim 10, Chapdelaine-Couture in view of Fairchild and Lopez-Moreno discloses The information processing device according to claim 7, further comprising: 
a head-mounted display information acquisition unit 
“Two cameras located behind the HMD display capture the environment from viewpoints located a few centimetres in front of each eye. Color keying is performed in the HMD by detecting a user-defined range of color in the camera images, compositing virtual content using the detected keying mask and showing the merged result in real-time on the display.”  Chapdelaine-Couture ¶ 23.

    PNG
    media_image7.png
    246
    712
    media_image7.png
    Greyscale
); 


the head-mounted display information acquisition unit that acquires posture information and positional information regarding a head-mounted display worn on a head part of the user; and an eye gaze information determination unit that determines an eye direction and the viewpoint position of the user in accordance with the posture information and the positional information regarding the head-mounted display, wherein the display control unit generates the display image in accordance with the eye direction and the viewpoint position.
Hoffmann discloses 
the head-mounted display information acquisition unit that acquires posture information and positional information regarding a head-mounted display worn on a head part of the user; and an eye gaze information determination unit that determines an eye direction and the viewpoint position of the user in accordance with the posture information and the positional information regarding the head-mounted display, wherein the display control unit generates the display image in accordance with the eye direction and the viewpoint position (
“Head-mounted eye tracker and head-mounted scene cameras are convenient implementations of these devices. Moreover, if the eye tracker is head-mounted, then the head tracker automatically also delivers the position/orientation of the eye tracker. The same is true for the scene camera. Using the position (location and orientation) of the head as determined by the head tracker one can determine based on the gaze direction as determined by the head-mounted eye tracker in the coordinate system of the eye tracker a corresponding gaze direction in the reference coordinate system of the head tracker. This can be done by a simple transformation which transforms the gaze direction from the eye tracker's coordinate system into the coordinate system of the head tracker using the head location and orientation as determined by the head tracker. The position delivered by the head tracker automatically also delivers the position of the eye tracker through the given setup in which the eye tracker is fixed to the head and has a defined spatial relationship with the head, e.g. by the mounting frame through which it is mounted on the head.”  Hoffmann ¶ 49. ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chapdelaine-Couture in view of Fairchild and Lopez-Moreno with Hoffmann.  The suggestion/motivation would have been in order to present an immerse experience, because in physical environment what a person sees follows the person’s gaze. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yousefi, Shahrouz, et al. "3D gesture-based interaction for immersive experience in mobile VR." 2016 23rd International Conference on Pattern Recognition (ICPR). IEEE, 2016.
    PNG
    media_image13.png
    217
    326
    media_image13.png
    Greyscale

Chen US-20180004478-A1

    PNG
    media_image14.png
    487
    653
    media_image14.png
    Greyscale
 Chen Fig. 5D. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611